Citation Nr: 1539705	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2007 to July 2011.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2015, the claims file was transferred to the Board, the Veteran submitted additional private treatment records.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claims of service connection for right ear hearing loss, a right knee disability, and a left knee disability.  

As an initial matter, the Veteran stated during his hearing that he has continued to seek private treatment for his claimed bilateral knee conditions.  Therefore, on remand, these and all other ongoing private treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, the RO/AMC should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Hearing loss

The Veteran seeks service connection for hearing loss on a direct basis; he contends his hearing loss resulted from his noise exposure during service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA examination in conjunction with his claim of service connection for bilateral hearing loss in October 2011.  At that time, the Veteran contended that his hearing loss began when he was exposed to weapons firing during active duty.  He described hearing difficulty in the left ear and ringing in both ears.  The examiner reviewed records dated from June 2011 which showed a diagnosis of left unilateral hearing loss.  Similar records dated from September 2007 to June 2011 showed unilateral hearing loss in the left ear.  Upon entrance in May 2007, the Veteran's hearing was normal bilaterally.  On examination, the Veteran's pure tone threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
15
15
15
15
50

The Veteran's results revealed normal ear canal volume with normal tympanogram.  The Veteran's acoustic reflex results on the right side were consistent with the tympanometry and audiometric results.  The speech recognition score was 96 percent in the right ear.  Based on the audiometric results, the Veteran was diagnosed with left ear hearing loss for which he was later granted service connection.  Entitlement to service connection for right ear hearing loss was denied on the basis that he did not have a current right ear hearing loss disability.  

During his June 2015 Board hearing, the Veteran indicated that he believes his right ear hearing loss has worsened since his October 2011 audiological examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's right ear hearing loss, the Board finds that a new examination-with findings responsive to applicable rating criteria-will be required in order to fully and fairly evaluate the Veteran's claim for service connection for right ear hearing loss.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Bilateral knee conditions

The Veteran is seeking service connection for bilateral knee conditions on the basis that he developed the conditions during his period of active duty service.  

The Veteran was afforded a VA examination in conjunction with his knee claims in October 2011.  The Veteran reported that he had weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, and pain in the both knees since February 2010.  He denied heat, redness, deformity, tenderness, drainage, effusion, subluxation, and dislocation in both joints.  The Veteran reported flare ups as often as two times per day, with each one lasting up to five hours.  The Veteran reported that the pain during flare ups was six in severity out of ten.  During flare ups, the Veteran indicated that he could not have his leg bent for more than 30 minutes or stand for more than 30 minutes without aching.  

On examination, the veteran had range of motion in both knees from 0 degrees extension to 140 degrees flexion, which was repeated on repetitive range of motion testing.  There was no limitation of joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Both knees were tested for stability, and the tests were all within normal limits.  X-rays were performed, and the x-ray findings were within normal limits, bilaterally.  The examiner found that the Veteran had no diagnosis related to either knee because there was no pathology to render a diagnosis in either knee.  

During his June 2015 Board hearing, the Veteran reported that he developed sharp pain in the "core" of his knees.  He stated that he uses Aleve, ice and heat, and braces to help alleviate the symptoms.  He specifically stated that he began applying heat and ice to the joints while in service.  He further told the undersigned that he began seeking treatment for his knee pain on his own after service, in approximately 2012.  He indicated that he received MRI testing of both knees, which showed aggravation to his medial collateral ligament (MCL), bilaterally.  The Veteran reported that he has reduced his physical activity and plays softball less often than he used to.  He also indicated that he has had problems with his knees giving out, and he reported pain if he stands for longer than 30 minutes.  The Veteran stated that the examination that was conducted in October 2011 was short and not exhaustive.  He also stated that, while x-ray testing had been performed during the VA examination, the x-ray may not have shown the ligament issues he has.  

As noted, in July 2015, the Veteran submitted private treatment records.  These records indicate that the Veteran has sought treatment for bilateral knee pain.  Additionally, they show that, as the Veteran contended during his hearing, the Veteran may have issues related to his MCL, bilaterally.  Specifically, the records show that the Veteran was provided a bilateral MRI test in April 2013.  At that time, it was noted that the Veteran's bilateral knees had "chronic thickening of intact proximal MCL fibers."  Another record from April 2013 indicates that, in addition to the thickening of the MCL fibers in the left and right knees, there was a "partially discoid lateral meniscus" in the right knee.  The assessment was bilateral knee pain with chondromalacia patella and a likely history of MCL sprain.  In May, July, and September 2013, the records show that the Veteran exhibited painful range of motion, bilaterally and bilateral tenderness to palpation under the surface of the patella.  The examiner diagnosed bilateral knee pain with chondromalacia of the patella and "likely" plica syndrome.  

Given this evidence, a new examination is warranted.  The Veteran has provided evidence that shows that he may have a current disability, and there is evidence that these claimed disabilities may be related to his period of service.  Therefore, after requesting and associating all private treatment records with the file, the RO/AMC should provide the Veteran with a new VA examination.  The examiner should consider the newly-received private medical evidence and lay statements and provide an etiology opinion regarding the claimed bilateral knee conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.   After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his right ear hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

If right ear hearing loss is found, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability)  that the Veteran's right ear hearing loss is related to his period of service, to include the conceded noise exposure.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA joints examination regarding the nature and etiology of any disorder of the right knee or left knee.  The examiner should review the claims file, including the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner is requested to provide an opinion as to as to the following questions:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that a right knee disorder, to include chronic thickening of intact proximal MCL fibers and/or partially discoid lateral meniscus, was manifested in service or is otherwise medically related to service, to include his complaints of knee pain upon separation?

(b)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disorder, to include chronic thickening of intact proximal MCL fibers, was manifested in service or is otherwise medically related to service, to include his complaints of knee pain upon separation?

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Thereafter, readjudicate the claims of service connection for right ear hearing loss, a right knee condition, and a left knee condition.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




